             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:19-cv-323

ROBERT L. KRAFT,                  )
                                  )
      Plaintiff,                  )
                                  )                         ORDER
V.                                )
                                  )
STATE FARM FIRE AND               )
CASUALTY COMPANY,                 )
                                  )
      Defendant.                  )
_________________________________ )


      This matter is before the Court sua sponte.

      On January 7, 2020, the undersigned held a conference call with counsel

for the parties during which counsel were advised that the undersigned is a

State Farm automobile and homeowner policyholder. The undersigned has in

the past made and satisfactorily settled claims with State Farm but does not

have any open claims with State Farm at this time.

      These circumstances do not appear to create any basis for concern about

the Court’s ability to be impartial in this matter. See e.g., Robinson v. State

Farm Fire & Cas. Co., 13 F.3d 160, 163 (5th Cir. 1994) (argument that judge

should have recused himself because he was a State Farm policyholder

“borders on the trivial”); State Farm Fire & Cas. Co. v. Hood, No.

CIVA207CV188KSMTP, 2007 WL 4191976 (S.D. Miss. Oct. 10, 2007).
Nonetheless, the Court wished to advise the parties of this information and to

offer them an opportunity to voice any concerns they may have or provide any

additional information they believe should be considered in this regard.

      Accordingly, the parties are directed to confer and to file, within 7 days

of the entry of this Order, a notice of their positions or any other submissions

regarding this issue they deem appropriate.

      It is so ordered.


                              Signed: January 7, 2020
